Being of opinion that the court has drawn too fine a line, I respectfully dissent.
When a man has reason to believe that goods were stolen, his mental complexes pertaining thereto are substantially the same as though he knows that they were stolen.
Belief is a variable mental quality. Its degrees are graduated from slight suspicion to complete assurance. But mere surmise or faint belief is not within the purview *Page 675 
of the statute, because, for guilt to attach to a receiver of stolen goods, the requirement is that he must have knowledge or"reason to believe" that they were stolen. Code, 61-3-18. A belief founded in reason (the statutory requirement) is a contemplated assurance — an intellectual assent. Such belief blends into a conclusion. In such mental equation, the belief, the assurance and the conclusion are all grounded on information.
"Is there a solid distinction between human knowledge and belief? Practically and metaphysically the difference is only in degree of conviction, on the evidence of the fact. Belief is the conclusion of the mind as to the existence of a fact. It may be weak or strong belief. If strong, decided conviction, we may call it knowledge, and yet it is only belief."State v. Berkeley, 41 W. Va. 455, 461, 23 S.E. 608, 610.
Where one is possessed of information which prompts reasonable belief, his mental reactions cannot possibly be practically different from what they would be if he had actual knowledge of the subject involved. He is equally responsible for his conduct whether he had such knowledge or such belief. Things which are equal to the same thing are equal to each other. Wherein, therefore, can the employment of both of said terms in an instruction possibly bring prejudice to the accused, though only one of the terms was used in the indictment? I entertain the opinion that there was no prejudice. For these reasons I would uphold the conviction.
Judge Hatcher authorizes me to state that he concurs in this note.